

EXHIBIT 10.21


Description of Director and Named Executive Officer Compensation*


Directors


Directors who are also employees of either the Holding Company or Finlay Jewelry
receive no additional compensation for serving as members of the Board.
 
For serving as a director of the Holding Company and Finlay Jewelry during
fiscal 2008, each non-employee director received aggregate compensation at the
rate of $25,000 per year plus $1,000 for each Board meeting and each committee
meeting attended in person, and $500 for each such meeting attended by
conference telephone call, with the chairman of the Audit Committee receiving an
additional annual fee of $6,000 and the chairman of the Compensation Committee
and the chairman of the Nominating & Corporate Governance Committee each
receiving an additional annual fee of $3,000. The Lead Independent Director also
receives an additional annual fee of $25,000.
 
As in prior years, for fiscal 2008, each non-employee director had the option,
under the Holding Company’s Director Deferred Compensation and Stock Purchase
Plan (the “Director Deferred Compensation Plan”), to defer 100% of his or her
eligible director fees (which are annual retainer fees plus any annual fees
received by a participant for services as chairperson of any committee of the
Board of Directors, other than the Lead Independent Director’s annual fee) that
would otherwise be paid in cash and receive restricted stock units (“RSUs”). The
participant RSUs are awarded and credited to the director participant’s account
quarterly in an amount based on a formula which divides the cash amount deferred
by the fair market value of a share of Common Stock on the award date, and are
immediately vested. The Holding Company also credits the participant’s account
with one matching RSU, which vests on the one-year anniversary date of the award
date, for each participant RSU purchased by the director. 
 
The shares issued upon distribution of RSUs under the Director Deferred
Compensation Plan are provided by the Holding Company's 2007 Long Term Incentive
Plan (the “2007 Plan”). Due to an insufficient number of shares available for
awards under the 2007 Plan, the directors who elected to defer their director
fees for fiscal 2008 were credited with approximately 90% of the RSUs to which
they were entitled in connection with the deferral of their second quarter 2008
director fees. The Holding Company intends to credit these directors’ accounts
under the Director Deferred Compensation Plan with the remaining approximately
10% of such RSUs if, and when, adequate shares become available under the 2007
Plan either through the forfeiture of currently outstanding awards or
stockholder approval of additional shares with respect to the plan.
 

--------------------------------------------------------------------------------

* References herein to Holding Company are intended to refer to Finlay
Enterprises, Inc. and references herein to Finlay Jewelry are intended to refer
to Finlay Fine Jewelry Corporation.

 

--------------------------------------------------------------------------------


 
As a result of the unavailability of shares under the 2007 Plan to satisfy the
Holding Company’s obligations under the Director Deferred Compensation Plan, the
Director Deferred Compensation Plan was also amended effective as of May 22,
2008 to reflect that the Holding Company may delay crediting of RSUs awards
payable thereunder until the requisite number of shares of Common Stock are
available under the 2007 Plan.


Pursuant to these amendments, no new deferral agreements may be entered into
under the Director Deferred Compensation Plan, and any existing deferral
agreements will remain in full force and effect, except that cash (rather than
RSUs), will be paid for eligible director's fees deferred with respect to the
third and fourth quarters of the 2008 fiscal year on February 2, 2009. Effective
May 22, 2008, no more matching awards will be made under the Director Deferred
Compensation Plan.
 
Named Executive Officers


The following table sets forth the annual base salaries of the Chief Executive
Officer and the four other most highly compensated executive officers of the
Holding Company for fiscal 2008, which reflect cost of living increases for
certain of the executive officers effective August 1, 2008. These represent the
first salary increases for these executive officers in more than two years.



   
Base Salary
until 
August 1, 2008
 
Base Salary
beginning
August 1, 2008
 
Arthur E. Reiner
Chairman, President and Chief Executive Officer of the Holding Company and
Chairman and Chief Executive Officer of Finlay Jewelry
 


$


1,005,000
 


$


1,005,000
                 
Bruce E. Zurlnick
Senior Vice President, Treasurer and Chief Financial Officer of the Holding
Company and Finlay Jewelry
 


$


310,000
 


$


321,000
                 
Joseph M. Melvin
Executive Vice President, and Chief Operating Officer of the Holding Company and
President and Chief Operating Officer of Finlay Jewelry
 


$


452,056
 


$


465,056
                 
Leslie A. Philip
Executive Vice President, and Chief Merchandising Officer of the Holding Company
and Finlay Jewelry
 


$


471,690
 


$


485,690
                 
Edward J. Stein (1)
Senior Vice President and Director of Stores of Finlay Jewelry
 

$

390,056
   
—
 



(1) Mr. Stein will retire on June 23, 2008.
 

--------------------------------------------------------------------------------


 
Each of these executive officers (other than Mr. Stein) is also entitled to
receive an annual cash bonus for the 2008 fiscal year equal to a specified
percentage of the overall bonus pool for the 2008 fiscal year established under
the Company’s 2007 Cash Bonus Plan.


Pursuant to the terms of his employment agreement, Mr. Reiner is also entitled
to certain stock compensation.


The executive officers named above are also eligible to receive those benefits
available to all of Finlay Jewelry's senior officers, including
performance-based cash bonuses, supplemental executive medical benefits,
company-paid group life insurance (other than for Mr. Reiner who is entitled to
key man life insurance under the terms of his employment agreement), as well as
various other benefits available to all full-time employees of Finlay Jewelry
including, but not limited to, paid vacation time, participation in the Holding
Company's 401(k) plan and short-term disability benefits.
 

--------------------------------------------------------------------------------

